 

` ki‘?'i`ll.§®

 

AO 245]3 (CASDRev. 02/18) Judgment in a Criminal Case

 

 

 

 

 

 

 

 

 

 

NUV U l ZU lB_
UNITED STATES DISTRICT CoURi‘SOU§§ E §§§ § §§
soUTHERN DlsTRlCT oF CALIFORNIA "3“ dev "* '
UNITED STATES OF Al\/[ERICA JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After November 1, 1987)
VIANEY CARRANZA-GALLARDO (l)
Case Number: 18CR3124-CAB
RICHARD J. BOESEN
Defendant’s Attomey
REGISTRATIoN No. 426 1 93 08
|:| ,
THE DEFE`NDANT:
pleaded guilty to count(s) ONE (l) OF THE ONE-COUNT INFORMATION
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Count

Title & Section Nature of Offense Numher§sl
8 USC 1326 ATTEMPTED REENTRY OF A REMOVED ALIEN 1

The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
[I The defendant has been found not guilty on count(s)
I:l Count(S) dismissed on the motion of the United States.
Assessment : $100.0() - Waived

JVTA Assessment*: $
E ,

*JuStice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
No fine ij Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of

any material change in the defendant’s economic circumstances

November 2. ZB’Q§

Date of Imposi ` Sentence

   

 

HON. CATHY ANN BENCIVENGO
UNI'I`ED STATES DISTRICT JUDGE

18CR3124-CAB

 

 

*1

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: VlANEY CARRANZA-GALLARDO (l) ludgment - Page 2 of 2
CASE NUMBER: lSCR3124-CAB

MY_NME_NT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
EIGHT (8) MONTHS.

|:l Sentence imposed pursuant to Title 8 USC Section 1326(b).
l:l The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
|:] at ` A.M. on

 

 

 

l:| as notified by the United States Marshal.

g The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

[:l on or before
l:| as notified by the United States Marshal.
E as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on tO

 

at , with a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL
//

18CR3 lZ4-CAB

